EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Dunning on 03/15/2021.  See the attached interview summary.

The application has been amended as follows: 
Claim 1 has been amended to read as shown below, wherein underline indicates an addition.
1. 	(Currently Amended) 	A malleable handle for use in conjunction with a cooking device comprising:
an outer surface that upon use conforms to a user’s hand to provide an ergonomically-shaped handle with which to manipulate the cooking device, wherein the outer surface comprises multiple convex shaped portions alternating with multiple concave shaped portions along a longitudinal axis of the handle, wherein the convex shaped portions are less malleable than the concave shaped portions, and wherein each concave shaped portion is configured to conform to the user’s grip by an indentation of the user’s grip formed at the concave shaped portion upon contact of the user’s hand with the concave shaped portion, and the concave shaped portions is configured to retain the indentation of the user’s grip over time; and
; 
wherein the outer surface, prior to use, has a default shape state, the default shape state comprising at least one of the convex shaped portions of the malleable handle and at least one of the concave shaped portions of the malleable handle.

Claims 5, 11 and 23 have been canceled
Claim 17 has been amended to read as shown below, wherein underline indicates an addition:
17.	(Currently Amended) A cooking device, comprising:
	a body portion; and
	a handle portion; 
	wherein the handle portion comprises:
	a malleable outer surface that upon use conforms to a user’s hand to provide an ergonomically-shaped handle with which to manipulate the cooking device, the malleable outer surface comprising multiple convex shaped portions alternating with multiple concave shaped portions along a longitudinal axis of the handle, wherein the convex shaped portions are less malleable than the concave shaped portions; and
wherein the malleable outer surface, prior to use, has a default shape state, the default shape state comprising at least one of the convex shaped portions of the handle portion and at least one of the concave shaped portions of the handle portion.
Claim 22 has been amended to read as shown below, wherein double brackets indicate a deletion, and underline indicates additions:
22. 	(Currently Amended) The cooking device of claim 17, wherein the handle portion further comprises at least one of: 
a removable handle; or 
a handle re-attachable to [[the]] an existing handle of the cooking device.

Allowable Subject Matter
Claims 1-4, 6, 9-10, 12-18, 20, 22, and 24 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON M ANDERSON/Primary Examiner, Art Unit 3733